Citation Nr: 0621677	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico 


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a January 1980 rating decision; the RO notified the veteran 
of the decision but he did not initiate an appeal.   

2.  Evidence received since the January 1980 rating decision 
is cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
January 1980 rating decision to reopen a claim for service 
connection for a back condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a back 
condition in a January 1980 rating decision.  It informed the 
veteran of that denial but he did not initiate an appeal.  
Therefore, the RO's decision of January 1980 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992);  but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's August 2002 rating decision and 
August 2003 statement of the case found no new and material 
evidence to reopen the claim.  However, a supplemental 
statement of the case issued in August 2004 made no mention 
of new and material evidence, other than citing the relevant 
regulations, and appeared to deny the veteran's claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  

The RO denied service connection in its January 1980 rating 
decision because the evidence failed to establish that the 
veteran's back condition was service connected.  Evidence of 
record at the time of the January 1980 rating decision 
consists of service medical records and the report of a 
November 1972 VA examination.  

Evidence received since the January 1980 rating decision 
consists of a VA spine examination report dated December 2003 
and a letter from the veteran's private physician dated March 
2002, as well as the veteran's written statements and 
testimony during a November 2003 RO hearing.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the veteran's written statements and testimony are cumulative 
of information provided in his service records.  In this 
case, none of the medical evidence of record establishes a 
nexus between the veteran's current back condition and his 
period of active service from November 1967 to November 1969.  
In fact, the December 2003 VA examiner noted that there was 
no evidence of treatment for a back condition until several 
years after service and specifically opined that the 
veteran's current diagnosis of degenerative joint disease 
with scoliosis and lumbar paravertebral myositis was not at 
least as likely related to the low back pain that the veteran 
was treated for during military service.  Therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim and is not new and material.  38 
C.F.R. § 3.156(a).  

In the March 2002 private physician letter presented by the 
veteran, "T.C.E.," M.D., stated that the veteran was only 
suffering from lower back pain since May 1996, nearly 27 
years after his separation from service.  The Board must note 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  This 
statement does not provide a basis to reopen this claim. 

Finally, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his current back 
condition is related to service.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's personal assertion that his current back condition 
was caused by events during his military service is not 
competent evidence and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In conclusion, the Board finds that no new and material 
evidence has been received to reopen the claim for service 
connection for a back condition. Id.  The claim is not 
reopened.  38 U.S.C.A. § 5108.            

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated June 2002, as well as 
information provided in the August 2003 statement of the case 
and August 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 statement of the 
case and August 2004 supplemental statement of the case 
include the text of the regulation that implements the 
statutory notice and assistance provisions.  Although there 
was no notice specifically informing the veteran to submit 
all relevant evidence in his possession, see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R.   § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against reopening the veteran's claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, in light of the August 2002 letter describing to 
the veteran what constitutes new and material evidence, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
issue.  See Bernard, supra.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and multiple VA 
examinations.  The veteran submitted statements from his 
private physician as well as lay evidence in the form of 
personal statements and hearing testimony.  By letter dated 
July 2002, the veteran informed the RO that he had no 
additional evidence to submit.  As there is no other 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A.  § 5103A.   

ORDER

As no new and material evidence has been received, the claim 
for service connection for a back condition is not reopened.  
The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


